I concur with everything said in the opinion of our brother CHASE, except his conclusion that the order under review should be affirmed. If his views are correct — and I think they are — the parties objecting to the account are entitled to have those views carried into effect. This can only be done by a modification of the order appealed from. I, therefore, vote to modify the order so as to require the respondent to alter the form of the investments of the trust fund so as to conform to the practice approved in the opinion of CHASE, J., and as thus modified, to affirm.
COLLIN, CUDDEBACK, HOGAN, CARDOZO and POUND, JJ., concur with CHASE, J.; WILLARD BARTLETT, Ch. J., concurs in part in memorandum.
Order affirmed. *Page 523